Status of Claims
0.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	Based on the clams filed 8/25/2022, claims 2-3, 10-11, and 17-20 are canceled; and  claims 1, 9, and 21 are amended. The Examiner initiated interview on 08/30/2022 (which is of record 09/07/2022) to propose claim amendments and cancellation noted therein to advance prosecution. Applicant's representative Mr. Rajendra B. Panwar on the same day 08/30/2022 provided the agreed upon claim amendments which are entered herein as Examiner's claim amendments. In view of the Examiner's claim amendments the Examiner finds the claim allowable for the reasons set forth below in section titled "Examiner’s Statement of Reasons for Allowance."
Examiner’s Amendments To The Claims
1.	(Currently Amended) A method for generating and sending direct mail to prospects, the method comprising:
maintaining, at a collateral generation system, a set of known users of a first entity, each known user of the set of known users comprising a mailing address provided by the known user to the first entity;
receiving, at the collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity;
determining, based on the online user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing;
associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects;
transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect;
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block;
storing user information of a user in a user information store comprising,
a first portion of the user information store storing: (1) user activity information of the user, and (2) an anonymized identifier determined based on a hashed mailing address of the user; and
a second portion of the user information store representing a secure database implementing higher degree of security compared to the first portion of the user information store, wherein the second portion of the user information store is accessed relatively infrequently compared to the first portion of the user information store, the second portion of user information store storing personally identifiable information of the user including a mailing address of the user obfuscated using [[on]] a hash function, wherein the personally identifiable information is accessed using the anonymized identifier of the user;
performing address filtering to reduce the anonymized list of mailing addresses by:
hashing each mailing address of the anonymized list of mailing addresses to obtain hash values; 
comparing the hash value of each mailing address of the anonymized list of mailing addresses with hashed mailing addresses of known users stored in the user information store; and 
modifying the anonymized list of mailing addresses by removing, from the anonymized list of 
accessing mailing addresses of users corresponding to the modified anonymized list of 
2-3.	(Canceled) 
4.	(Previously presented) The method of claim 1, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
scoring each prospect of the plurality of prospects according to a weighting function associated with a collateral objective based on the online user activity information; and
associating each prospect of the plurality of prospects with the collateral objective over one or more other collateral objectives based on the score and a campaign hierarchy of collateral objectives.  
5.	(Cancelled) 
6.	(Previously presented) The method of claim 1, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
removing, from the plurality of prospects, one or more prospects based on at least one of: a user attribute of the prospect, a recent mailing associated with the prospect, or a location of the prospect.  
7.	(Original) The method of claim 1, wherein each prospect is a user associated with the first entity for which the first entity has insufficient information about the user to determine a mailing address for the user.  
8.	(Original) The method of claim 1, further comprising: 
receiving, from the first entity, transaction information describing a plurality of transactions associated with the first entity;
associating each transaction of the plurality of transactions with a user ID based on the associated transaction information; and
generating a list of conversions by matching one or more prospects of the plurality of prospects with one or more user IDs associated with a transaction of the plurality of transactions. 
9.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform the steps of:
maintaining, at a collateral generation system, a set of known users of a first entity, each known user of the set of known users comprising a mailing address provided by the known user to the first entity;
receiving, at the collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity;
determining, based on the online user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing;
associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects;
transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect;
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block;
storing user information of a user in a user information store comprising,
a first portion of the user information store storing: (1) user activity information of the user, and (2) an anonymized identifier determined based on a hashed mailing address of the user; and
a second portion of the user information store representing a secure database implementing higher degree of security compared to the first portion of the user information store, wherein the second portion of the user information store is accessed relatively infrequently compared to the first portion of the user information store, the second portion of user information store storing personally identifiable information of the user including a mailing address of the user obfuscated using [[on]] a hash function, wherein the personally identifiable information is accessed using the anonymized identifier of the user;
performing address filtering to reduce the anonymized list of mailing addresses by:
hashing each mailing address of the anonymized list of mailing addresses using the hash function to obtain hash values; 
comparing the hash value of each mailing address of the anonymized list of mailing addresses with hashed mailing addresses of known users stored in the user information store; and
modifying the anonymized list of mailing addresses by removing, from the anonymized list of 
accessing mailing addresses of users corresponding to the modified anonymized list of 
10-11.	(Canceled) 
12.	(Previously presented) The non-transitory computer readable storage medium of claim 9, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
scoring each prospect of the plurality of prospects according to a weighting function associated with a collateral objective based on the online user activity information; and
associating each prospect of the plurality of prospects with the collateral objective over one or more other collateral objectives based on the score and a campaign hierarchy of collateral objectives.  
13.	(Cancelled) 
14.	(Previously presented) The non-transitory computer readable storage medium of claim 9, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
removing, from the plurality of prospects, one or more prospects based on at least one of: a user attribute of the prospect, a recent mailing associated with the prospect, or a location of the prospect.  
15.	(Original) The non-transitory computer readable storage medium of claim 9, wherein each prospect is a user associated with the first entity for which the first entity has insufficient information about the user to determine a mailing address for the user.  
16.	(Original) The non-transitory computer readable storage medium of claim 9, wherein the steps further comprise: 
receiving, from the first entity, transaction information describing a plurality of transactions associated with the first entity;
associating each transaction of the plurality of transactions with a user ID based on the associated transaction information; and
generating a list of conversions by matching one or more prospects of the plurality of prospects with one or more user IDs associated with a transaction of the plurality of transactions. 
17-20.	(Canceled) 
21.	(Currently Amended) A computer system comprising:
a processor; and 
a non-transitory computer readable storage medium comprising instructions which, when executed by the processor, cause the processor to perform the steps of:
maintaining, at a collateral generation system, a set of known users of a first entity, each known user of the set of known users comprising a mailing address provided by the known user to the first entity;
receiving, at the collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity;
determining, based on the online user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing;
associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects;
transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect;
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block;
storing user information of a user in a user information store comprising,
a first portion of the user information store storing: (1) user activity information of the user, and (2) an anonymized identifier determined based on a hashed mailing address of the user; and
a second portion of the user information store representing a secure database implementing higher degree of security compared to the first portion of the user information store, wherein the second portion of the user information store is accessed relatively infrequently compared to the first portion of the user information store, the second portion of user information store storing personally identifiable information of the user including a mailing address of the user obfuscated using [[on]] a hash function, wherein the personally identifiable information is accessed using the anonymized identifier of the user;
performing address filtering to reduce the anonymized list of mailing addresses by:
hashing each mailing address of the anonymized list of mailing addresses based on a hash function to obtain hash values; 
comparing the hash value of each mailing address of the anonymized list of mailing addresses with hashed mailing addresses of known users stored in the user information store; and
modifying the anonymized list of mailing addresses by removing, from the anonymized list of 
accessing mailing addresses of users corresponding to the modified anonymized list of 
22.	(Previously presented) The computer system of claim 21, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
scoring each prospect of the plurality of prospects according to a weighting function associated with a collateral objective based on the online user activity information; and
associating each prospect of the plurality of prospects with the collateral objective over one or more other collateral objectives based on the score and a campaign hierarchy of collateral objectives.  
23.	(Cancelled) 

24.	(Previously presented) The computer system of claim 21, wherein determining, based on the online user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises:
removing, from the plurality of prospects, one or more prospects based on at least one of: a user attribute of the prospect, a recent mailing associated with the prospect, or a location of the prospect.  
25.	(Previously presented) The computer system of claim 21, wherein each prospect is a user associated with the first entity for which the first entity has insufficient information about the user to determine a mailing address for the user.  
26.	(Previously presented) The computer system of claim 21, wherein the steps further comprise: 
receiving, from the first entity, transaction information describing a plurality of transactions associated with the first entity;
associating each transaction of the plurality of transactions with a user ID based on the associated transaction information; and
generating a list of conversions by matching one or more prospects of the plurality of prospects with one or more user IDs associated with a transaction of the plurality of transactions. 
Examiner’s Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
(A)	Regarding "Claim Objections" as noted in the Final Rejection of record 3/24/2022, they are withdrawn in view of above noted Examiner’s claim amendments.
(B)	Regarding "Double Patenting" as noted in the Final Rejection of record 3/24/2022, it is withdrawn in view of Approved terminal disclaimer of record 8/30/2022.
(C) 	Regarding prior art 35 U.S.C. 101, although based on the abstract recitation the claims would invoke certain methods of organizing activity under step 2A prong one of step 2A “directed to” inquiry,	however, under step 2A prong two, the claims as noted per the Examiner's amendment set forth one or more additional elements, particularly note as follows:
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block;
storing user information of a user in a user information store comprising,
a first portion of the user information store storing: (1) user activity information of the user, and (2) an anonymized identifier determined based on a hashed mailing address of the user; and
a second portion of the user information store representing a secure database implementing higher degree of security compared to the first portion of the user information store, wherein the second portion of the user information store is accessed relatively infrequently compared to the first portion of the user information store, the second portion of user information store storing personally identifiable information of the user including a mailing address of the user obfuscated using a hash function, wherein the personally identifiable information is accessed using the anonymized identifier of the user [...]; and
accessing mailing addresses of users corresponding to the modified anonymized list of mailing addresses from the secure database for providing physical collateral to user
which when viewed as a whole includes at least on ore more additional element that integrates the abstract idea (prong one) when considered as a whole, into a practical solution (prong two)  because it includes additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

(D) Regarding prior art based rejection note the section titled "Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal" as set forth in the Final Rejection of record 3/24/2022. The newly discovered prior art as noted on PTO-892 is not sufficient to establish a prima facie case of obviousness against the claims as a whole. Therefore prior art based rejection remains withdrawn.

	Therefore the Examiner finds the claims entered as Examiner's Amendment (as noted above) - allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Primary Examiner, Art Unit 3688